 In theMatterofW. C. NABORS COMPANY,EMPLOYERandINTERNA-TIONAL BROTHERHOOD OF BOILERMAKERS,IRON SHIPBUILDERSANDHELPERS OFAMERICA,LODGE No. 79,A. F. OFL., PETITIONERCase No. 15-RC--84.-Decided August 03, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held at Mans-field, Louisiana, on June 30, 1948, before Richard C. Keenan, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of ChairmanHerzog andMembers Reynolds and Murdock.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization named below claims torepresent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act 24.The appropriate unit:The Employer and the Petitioner are agreed that the unit shouldbe composed of all production and maintenance employees, excludingprofessional employees,- office and clerical employees, guards, and1The ruling of the hearing officer denying the motionto intervene made by an attorneyclaimingto representcertain employees of the Employer is affirmed.The group of em-ployees involveddid not purport to be, or tofunction as, a collective bargaining representa-tive.The purpose of the proposedinterventionwas to showthat a majority of the em-ployees ofthe Employer did not wisha labor organization to represent them.Thequestion of representation is the precise issue in the instant proceeding,and we are of theopinion thatit can best be resolved by means of a secret electionas hereinafter directed.SeeConsolidated Steel Corp.,69 N. L. R. B 805;Shell Oil Co , Inc.,66 N.L. R. B. 510.2We reject the Employer's contentionthat the questionof the Petitioner's representativeinterest should have been fully inquired into at thehearing.As we have frequently held,the requirementof a showingof interest is an administrativematter notsubject to objec-tion at thehearing.SeeH & H ManufacturingCompany, Inc.,76 N. L.R. B. 459;BarryBiscuit Corporation,76 N.L. R. B 64079 N. L. R. B , No. 5.40 . W. C. NABORS COMPANY41supervisors.The Employer, however, wishes to include employeesin its branch offices in the unit with the employees at its main plantwhereas the Petitioner would exclude the branch office employees.The Employer also wishes to include, and the Petitioner would exclude,over-the-road truck drivers, receiving and shipping clerks, and twoemployees who work at both the plant and the Employer's personalfarm.The main plant of the Employer is at Mansfield, Louisiana, where224 men are employed in the manufacture of trailers and truck bodies.The branch offices are located at Houston, Texas; Jackson, Tennessee ;Memphis, Tennessee; and Dallas, Texas; and employ a total of 33 men.Employees at both the main plant and the branches are paid on anhourly basis, but the branch office employees are paid at a higher scaleto compensate for their higher cost of living.Both groups of em-ployees are paid from Mansfield. There is no bargaining history asto the main plant or the branch offices. Some, but not all, of the sameequipment is used in the branch offices as at the main plant. Thebranch offices handle finishing work, alteration and changes to fit cus-tomer preferences, and service and repair work.They are under thesame company name and ownership as the main plant. In view of thefact that the branch offices appear to be primarily concerned with therepair, service, and delivery part of the business rather than with pro-duction, and in view of the geographical separation of the branchoffices and the main plant which would militate aga^nst effectivecoordination of employees for bargaining, we are of the opinion thebranch employees should not be included.Accordingly we shall ex-clude them from the unit.3The over-the-road truck drivers pick up the trailers manufactured atthe Employer's plant in Mansfield and deliver them to the branchoffices, returning with materials and supplies when the latter are avail-able.The drivers' time is spent exclusively in the performance ofthose duties, and they do no production or maintenance work.Sincethe truck drivers constitute a distinct and separate group of em-ployees whose interests and conditions of employment differ from thoseof the other employees, we shall exclude them from the unit.4The receiving and shipping clerks check shipping orders, helpgather materials, handle the receiving and disposition of carload andless-than-carload freight, and work primarily in the plant rather thanin the office although they do little manual labor. Their pay is by thehour as is that of production and maintenance employees and theyare in the same pay range as those employees. There is nothing in theSee W.C. Norris Manufacturer,Inc,73 N. L. R. B 838.SeeConcrete Pipe & Products Company, Inc.,74N. L R. B.905, and cases cited therein. 42DECISIONS— OF NATIONAL LABOR RELATIONS BOARDrecord to indicate that their working conditions or supervision differs .sufficiently from that of the production and maintenance employeesto warrant their exclusion from the unit.We shall therefore include-them 5Two employees work at both the Employer's personal farm and atthe plant.They do maintenance and repair work respectively whenat the plant, but their presence there is determined by the weatherand other conditions not specified in the record. In the absence ofany evidence as to the amount of time spent on each job, we concludethat these employees are casual rather than part-time plant employees.We shall therefore exclude them from the unit .6We find that all the production and maintenance employees of theW. C. Nabors trailer plant at Mansfield, Louisiana, including shippingclerks and receiving clerks, but excluding employees of the branchoffices, over-the-road truck drivers, professional, office and clericalemployees, casual employees as herein described, guards and super-visors, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the W. C. Nabors Company, Mans-field, Louisiana, an election by secret ballot shall be conducted as earlyas possible, but not later than 30 days from the date of this Direction,under the direction and supervision of the Regional Director for theFifteenth Region, and subject to Sections 203.61 and 203.62 of Na-tional Labor Relations Board Rules and Regulations-Series 5, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacation,or temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to 'reinstatement, to determine whetheror not they desire to be represented by the International Brotherhoodof Boilermakers, Iron Ship Builders and Helpers of America, LodgeNo. 79, A. F. of L., for the purposes of collective bargaining.MEMBER REYNOLDS' took no part in the consideration of the aboveDecision and Direction of Election.°SeeNational Mattress Company,73 NLR. B 185.° SeeTeesdale Manufacturing Company,-7114.L.R. B. 932.